UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) New Jersey (94.6%) 1 BlackRock Muni Holdings New Jersey Quality Fund, Inc. VRDP VRDO 0.320% 3/7/13 LOC 40,300 40,300 1 BlackRock Muni Yield New Jersey Quality Fund, Inc. VRDP VRDO 0.320% 3/7/13 LOC 25,000 25,000 Burlington County NJ BAN 1.000% 5/23/13 49,144 49,232 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.090% 3/7/13 LOC 11,410 11,410 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.090% 3/7/13 LOC 49,500 49,500 Cape May County NJ BAN 1.500% 8/30/13 5,300 5,332 Delaware River & Bay Authority New Jersey Revenue VRDO 0.080% 3/7/13 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.090% 3/7/13 LOC 2,210 2,210 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.100% 3/7/13 LOC 2,400 2,400 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.110% 3/7/13 LOC 15,500 15,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.120% 3/7/13 LOC 24,415 24,415 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.120% 3/7/13 LOC 20,000 20,000 Essex County NJ BAN 1.500% 9/26/13 20,000 20,144 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.110% 3/7/13 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of Metro West Inc. Project) VRDO 0.080% 3/7/13 LOC 5,600 5,600 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (Prere.) 1,000 1,034 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.120% 3/7/13 4,185 4,185 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.050% 3/1/13 29,000 29,000 Hopewell Township NJ BAN 1.000% 4/12/13 4,074 4,077 Hopewell Township NJ BAN 0.500% 6/7/13 9,284 9,292 Hopewell Township NJ BAN 1.000% 6/7/13 13,391 13,419 Jefferson Township NJ BAN 1.000% 6/27/13 11,014 11,040 Madison Borough NJ BAN 0.500% 8/15/13 7,743 7,755 1 Madison Borough NJ Board of Education GO TOB VRDO 0.110% 3/7/13 LOC 11,600 11,600 Mahwah Township NJ BAN 1.000% 6/7/13 4,000 4,008 Mahwah Township NJ BAN 1.000% 10/11/13 7,700 7,736 Middlesex County NJ COP 4.500% 10/15/13 1,185 1,215 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/13 (Prere.) 1,500 1,540 Monmouth County NJ GO 2.500% 3/1/13 3,400 3,400 Montville Township NJ BAN 1.000% 10/28/13 5,139 5,159 New Jersey Building Authority BAN 1.500% 12/18/13 20,000 20,198 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.130% 3/7/13 LOC 34,600 34,600 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.100% 3/7/13 LOC 9,600 9,600 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.110% 3/1/13 LOC 2,600 2,600 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.100% 4/8/13 7,530 7,530 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.090% 3/7/13 LOC 9,000 9,000 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.100% 3/7/13 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.110% 3/1/13 LOC 27,000 27,000 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.110% 3/1/13 LOC 600 600 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.110% 3/7/13 LOC 4,760 4,760 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.080% 3/7/13 LOC 12,750 12,750 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.090% 3/7/13 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 6/15/13 (Prere.) 2,500 2,536 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 9,105 9,326 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.050% 3/1/13 4,850 4,850 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.090% 3/1/13 2,900 2,900 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.080% 3/7/13 LOC 13,290 13,290 New Jersey Educational Facilities Authority Revenue (Caldwell College) VRDO 0.060% 3/7/13 LOC 6,000 6,000 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.100% 3/7/13 13,025 13,025 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.100% 3/7/13 24,200 24,200 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.110% 3/7/13 LOC 8,480 8,480 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/13 (Prere.) 1,000 1,016 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.110% 3/7/13 10,900 10,900 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.120% 3/7/13 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.090% 3/7/13 LOC 14,625 14,625 New Jersey Environmental Infrastructure Trust Revenue 3.000% 9/1/13 3,255 3,300 New Jersey GO 5.000% 4/1/13 (ETM) 1,120 1,125 1 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) TOB VRDO 0.100% 3/7/13 LOC 6,225 6,225 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.110% 3/7/13 LOC 25,100 25,100 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) VRDO 0.080% 3/7/13 LOC 3,045 3,045 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 3/7/13 LOC 12,700 12,700 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 3/7/13 LOC 3,700 3,700 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 3/7/13 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 3/7/13 LOC 15,150 15,150 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) VRDO 0.110% 3/7/13 LOC 16,140 16,140 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.080% 3/7/13 LOC 7,400 7,400 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.080% 3/7/13 LOC 2,500 2,500 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.090% 3/7/13 LOC 3,300 3,300 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.080% 3/7/13 LOC 7,060 7,060 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.100% 3/1/13 LOC 2,700 2,700 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.120% 3/1/13 LOC 7,635 7,635 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.080% 3/7/13 LOC 4,230 4,230 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.100% 3/7/13 LOC 21,000 21,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.100% 3/7/13 LOC 14,000 14,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.120% 3/7/13 5,375 5,375 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.110% 3/7/13 LOC 6,830 6,830 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.170% 3/7/13 5,465 5,465 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.170% 3/7/13 7,215 7,215 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.090% 3/7/13 12,485 12,485 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 3/7/13 7,020 7,020 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 3/7/13 19,800 19,800 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 3/7/13 9,000 9,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 3/7/13 35,085 35,085 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 3/7/13 78,130 78,130 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 8,000 8,124 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 8,200 8,327 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,175 1,193 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 10,000 10,154 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 3,500 3,554 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,200 1,219 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.090% 3/7/13 LOC 5,600 5,600 New Jersey Turnpike Authority Revenue 5.000% 7/1/13 (Prere.) 10,000 10,161 New Jersey Turnpike Authority Revenue 5.000% 7/1/13 (Prere.) 26,000 26,420 New Jersey Turnpike Authority Revenue VRDO 0.090% 3/7/13 LOC 38,000 38,000 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.210% 3/7/13 LOC 30,000 30,000 Paramus Borough NJ BAN 1.000% 2/21/14 8,493 8,525 Port Authority of New York & New Jersey Revenue CP 0.210% 3/14/13 2,200 2,200 Port Authority of New York & New Jersey Revenue CP 0.210% 3/18/13 4,615 4,615 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.120% 3/7/13 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.120% 3/7/13 2,420 2,420 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.120% 3/7/13 1,200 1,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.120% 3/7/13 6,200 6,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.120% 3/7/13 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 3/7/13 1,900 1,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.140% 3/7/13 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.150% 3/7/13 2,085 2,085 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.160% 3/7/13 5,600 5,600 Princeton University New Jersey CP 0.140% 4/4/13 13,600 13,600 Princeton University New Jersey CP 0.100% 4/8/13 18,700 18,700 Princeton University New Jersey CP 0.100% 4/9/13 6,800 6,800 Rutgers State University New Jersey Revenue VRDO 0.090% 3/1/13 2,400 2,400 Rutgers State University New Jersey Revenue VRDO 0.110% 3/1/13 66,360 66,360 Salem County NJ BAN 1.500% 6/28/13 11,190 11,235 Secaucus NJ BAN 1.000% 1/10/14 5,892 5,921 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.080% 3/7/13 LOC 2,000 2,000 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.090% 3/7/13 LOC 13,940 13,940 Sparta Township NJ BAN 1.500% 5/24/13 5,951 5,966 Summit NJ BAN 2.000% 1/17/14 13,272 13,487 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 25,915 26,312 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 25,520 25,919 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 25,270 25,688 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 27,705 28,178 1 Tobacco Settlement Financing Corp. New Jersey Revenue TOB VRDO 0.110% 3/1/13 (Prere.) 10,250 10,250 Union County NJ BAN 1.000% 6/28/13 45,000 45,119 1 Union County NJ Improvement Authority (Park Madison Redevelopment Project) TOB VRDO 0.130% 3/7/13 11,920 11,920 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.050% 3/1/13 16,345 16,345 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.050% 3/1/13 25,325 25,325 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.130% 3/7/13 14,815 14,815 Wayne Township NJ GO 1.000% 2/15/14 1,325 1,335 West Orange Township NJ BAN 1.500% 5/22/13 9,072 9,093 Puerto Rico (5.6%) Puerto Rico GO 5.250% 7/1/13 (Prere.) 13,300 13,526 Puerto Rico GO 5.250% 7/1/13 (Prere.) 4,000 4,068 Puerto Rico Highway & Transportation Authority Revenue VRDO 0.110% 3/7/13 LOC 31,635 31,635 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.110% 3/7/13 3,000 3,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.110% 3/7/13 30,356 30,356 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.130% 3/7/13 7,340 7,340 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.130% 3/7/13 4,875 4,875 Total Tax-Exempt Municipal Bonds (Cost $1,707,424) Total Investments (100.2%) (Cost $1,707,424) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $310,481,000, representing 18.2% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). New Jersey Tax-Exempt Money Market Fund (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
